Kinkade, J.,
dissenting. This judgment of reversal goes much further, of course, than deciding merely that the plaintiff had the right to introduce competent evidence along the lines stated in the foregoing opinion. The judgment entered here means that if on a retrial the plaintiff produces competent evidence tending to show that the telephone company knew that its linemen were using the guy-wires as the one described in this case was used, then the question whether the company did in fact know of such use, or by the exercise of ordinary care would have known of it, must be submitted to the jury, and in case the jury find, upon evidence sufficient to justify such finding, that the company is chargeable with knowledge of such user, then, as a matter of law, there arises out of that situation thus established a duty on the part of the telephone company to exercise ordinary care to construct and maintain all its guy-wires so that they will be reasonably safe for use by linemen to sustain themselves while they are upon the pole, quite regardless of the fact that the guy-wires were put there for a wholly different purpose.
To state the proposition as it will be applied to situations in general, I understand it to be this: That whenever an employer learns that his employes have abandoned the use of suitable and sufficient appliances furnished for their convenience in a given line of duty, and have voluntarily and wholly without suggestion or invitation so to do from the employer, adopted the practice of using other appliances and constructions found near at hand which were constructed by the employer for a wholly different purpose and with no thought or *244intention upon his part of making them suitable or sufficient for the other uses to which his employes have elected to subject them, then the employer, if he wishes to safeguard himself against claims for damages resulting from injuries occurring on account of the insufficiency in any particular of these appliances and constructions to sustain all the strains and demands of the new uses voluntarily put upon them by his employes, must positively forbid each of his employes to use the appliances for the purposes for which they were never intended, and stand ready at all times to establish in court, by a preponderance of evidence, that he did forbid such use, or he must pursue the only other course left; that is to say, he must forthwith undertake the task of making the appliances reasonably safe for the new uses to which his employes have elected to subject them, and if he fails to exercise the full measure of ordinary care in seeking to accomplish this such failure will make him liable for all damages his employes may sustain by reason of injuries resulting from the insufficiency of such appliances to answer the necessities of the new uses imposed upon them.
Counsel for the plaintiff frankly and consistently contended in the trial below, and in argument here, that he had the right to prove that it was the habit of linemen when upon the poles to use, for the purpose of sustaining themselves, anything found there, no matter what or for what primary purpose it had been placed there originally; that they might leave in the repair wagon the safety belts furnished by the company for use by the linemen in such cases and not use them at all; and that the same guaranty *245by the company of safety and sufficiency that would attend the use of the safety belts applied with equal force to every other appliance and construction found upon the poles or within the reach of the men when on the poles, when these latter were voluntarily substituted for the former by the employes.
Numerous illustrations might be put showing the impracticability and, I might,well say, the utter impossibility of keeping pace with any such varying and shifting duty, to say nothing of what seems to me to be the gross injustice in the claimed duty. The practical effect of the proposition, if sound, is to enable employes to say to their employer, in substance, about this: “While it is true that when we entered your employ you had exercised ordinary care in every respect to make the place of our employment reasonably safe, and the appliances with which we were expected to work reasonably safe for our use, nevertheless, we of our own motion, and without any suggestion at all from you that we should so do, elected to abandon the appliances which you furnished, and substituted others hot intended for like uses, and we have been injured wholly by reason of this substitution and therefore you must respond to us in damages for those injuries because you knew of the substitution and you failed to make the appliances which we elected to use as substitutes for the ones you furnished, equally as safe and sufficient as those you did furnish.”
In this case had the company omitted to supply the linemen with safety belts, this omission would have been the first ground of negligefice charged *246in the plaintiff’s petition, and one of the first things plaintiff’s counsel would have attempted to prove on the opening of the trial would have been the negligence of the company in not furnishing safety belts, and he would have sought to sustain this by proving that it was the custom of all other like companies to equip their men with safety belts so that when the men reached the top of a pole, or any point on the pole, where they had work to do, they could easily make their positions there entirely safe by passing their safety belts around the pole, which would enable them to freely use both hands in doing their work instead of being obliged to hold on to the steps, the pole or the cross-arms with their hands.
A safety belt not furnished would have been described over and over again as a thing of the greatest importance, and the omission to furnish it would have been dwelt upon as complete proof of the heartless indifference and gross negligence of the company.
A safety belt that is furnished is quite a different affair. In fact, it is of little or no use, and may be left in the repair wagon' standing near the pole, particularly if, as in this case, it is the foreman’s safety belt that is so left in the wagon. Why is this? Manifestly it is for the very simple, plain reason that the safety belt was furnished in this case and that had it been used for the purpose for which it was specially intended and was suitable this accident would never have happened. The company not having been negligent in failing to furnish a good and sufficient safety belt, and the belt, though in the repair wagon and near at hand, *247not having been used, it became necessary to find some other act or omission of the company which constituted negligence, and hence the development of the theory manifest in this record. I can not think that the proposition of law presented by counsel for the plaintiff in error is sound. I see no ground upon which the plaintiff can recover in this action even though the facts when established are found to be as favorable to the plaintiff as claimed in argument by plaintiff’s counsel. For the reasons stated, I think the judgment entered below in favor of the defendant in error should be affirmed.